NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 19 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 CLEMENTE JAVIER,                                 No.    14-70719

                   Petitioner,                    Agency No. A097-869-136

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Clemente Javier, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We dismiss the petition for review.

        To the extent Javier is challenging the BIA’s August 2013 order dismissing


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his appeal from an immigration judge’s denial of his application for cancellation of

removal for failure to establish the requisite hardship, this petition is not timely as

to that order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not

later than 30 days after the date of the final order of removal.”).

      We lack jurisdiction to review the BIA’s denial of Javier’s motion to reopen,

where the evidence submitted with the motion was not so distinct from that

previously considered in the underlying denial of cancellation of removal as to

constitute a new ground of hardship. See Fernandez v. Gonzales, 439 F.3d 592,

602-03 (9th Cir. 2006).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     14-70719